Title: To James Madison from Robert Williams, 23 February 1807
From: Williams, Robert
To: Madison, James



Sir,
Washington (M. T:) Feby. 23d. 1807.

On my arrival here about four weeks ago, I found the publick mind much agitated on the Subject of Colo: Burr’s Conspiracy even to a degree which tended to intercept private intercourse and the harmony of society.  This I must say, however, was not owing so much to any disposition to favour the improper Views attributed to him, and his party, as from a dislike to some of the measures which had been taken relative thereto in this and our Neighbouring Territory.
The arrest and transportation of persons from the Territory of Orleans by the Military authority in despite of the Civil, and the Writ of habeas Corpus, the alter of Civil liberty, the issuing of warrants by General Wilkinson to private individuals as well as to officers of the Army and Navy to seize Colo. Burr and others Suppos’d to be of his party, within the Territory and Convey them off without the least interposition of the Civil authority.  The agreement made with Colo. Burr on his approach to this Territory, by the Secretary at the same time that a Considerable part of the Militia was order’d out and Ready to prevent his progress.  The Summoning of a grand Jury by Judges Rodney and Bruin to appear at a Court (which evidently had no Jurisdiction) the binding over Colo. Burr to appear at that Court without any previous examination so as to ascertain the Nature of his offense and where it might be Cognizable, all these things tended to harrass the people and inflame the publick mind so as to Make them Ready to loose sight of the Real object in View.  The consequences were that the grand Jury having No charge Preferrd against Colo. Burr or any one, took upon themselves after being detained three days to present most of these measures and to make a Negative presentment as to Colo. Burr, a Copy of which I inclose Mark’d No. 1.
Although at a time like the present and under existing Circumstances this was certainly impolitick Coming from So Respectable a part of the Community as Composed this grand Jury, Not so much as to any effect it might produce here as to that which it might have abroad and at a distance, where their motives and inducements May be less known and understood.  It affords, however, an additional proof of what I have ever discover’d to be the disposition of the people of this Territory (with a very few exceptions) that they are well attached to their Government, understand its principles, and wish to Support them inviolate.  It is true they may be under a temporary error to which all are liable, but no people are more disposed to regard, and yield to Moderation and Reason.
After the grand Jury was discharged Colo. Burr absented himself from the Court, and was Called out on his Recognizance.  I have issu’d a proclamation for his apprehension Which I also inclose mark’d No. 2.
I feel it my duty, also, to mention that the publick Confidence in the measures which had been taken, was much weakened in Consequence of an unhappy disagreement which had taken place between General Wilkinson and Mr. Mead the Secretary of this Territory.  I have not as yet been made acquainted with all the grounds of their disagreement So as to authorise an opinion.  Perhaps the Superior Station and experience of the one, and the Juvenal pride and Jealousy of the other may have had a greater agency in this, than Just Causes.  However So it was that, whilst the General Seem’d little dispos’d longer to Consult any aid or authority eminating from the Secretary, he in return Spared no pains to render the General and his acts unpopular.
This I could not but think at the present Crisis improper and impolitick and have afforded my influence against it.
A few days after Colo. Burrs escape, a Small billet in the handwriting of Mr. Burr was taken from a Negro boy belonging to a Dr. Cumming of this Territory; the boy was going under a pass from his Master to where Burr’s boats had lain (about 16. or 17. Miles above Natchez) but which that day had been brought Hither by my order.  This apparently hostile billet was conceal’d in the Cape of a coat the boy wore a copy of 
Nothing in or about them, more than is Common to the most ordinary trading boats, laden with the Customary productions of the upper Country, except there were Some more than an ordinary number of hands.  The owners have had the privilege of disposing of their boats and property in the usual manner and the hands have either Return’d or dispersed through the Country pursuing their Various Occupations, and Render’d intirely harmless as to their power to act, and I believe Many of them were innocent, but have been induced under a Variety of pretensions Calculated to meet the necessitius situations, Views and talents of each.
My wish was to have these men Committed to Some district where they might be tried with More Safety as Regards Jurisdiction, overt acts they may have Committed, and the obtaining of testimony against them, but Judge Rodney has not thought the testimony Sufficient to warrant Such a Commitment, although Judge Toulman was of a different opinion, and Committed them accordingly, but Judge Rodney brought them up before him by Writs of habeas Corpus and discharged them on the ground of Judge Toulman’s having no Jurisdiction in this part of the Territory.  Judge Rodney then took Cognizance of them himself and Committed them as above Stated.
Pending these occurrences I recd. two letters from Colo. Burr Copies of which I inclose together with my answer mark’d No. 4. 5. 6  These letters were handed me by one of the Genlmen of Council for Colo. Burr, who said they were left at his house by a person unknown to him with a line addressed to himself from Mr. Burr requesting him to deliver the letters immediately, and informing him when he might have an answer.  He assur’d me upon his honor that he did not know where Mr. Burr was.  I shew’d this genlman the letters and my answer which I deliver’d him.  He said he expected Mr. Burr would Surrender himself to the law.
I believe and it is the opinion of all our legal characters and one of the Judges, that the Superior Court to which those men are bound has not Jurisdiction.  It is created by a Statute of this Territory Mearly as a Court of errors and appeals, in which Rules of practice and points of law are to be Settled and decid’d, without having any criminal or original Jurisdiction.  This Clashing of Opinions with the Judges as to Jurisdiction &c do and are likely to produce Serious evils & inconveniences and ought to be Remedied by an explicit law.
As I presume most of the testimony Relating to this Conspiracy will be furnished and made known to you, I shall expect to Receive some advices on the Subject on or before the term of the Court, to which these men are bound, which Commences on the 4th. Monday in May next, So as to authorise their transportation by the Constituted authorities, on bills of Indictment being found against them in Districts where they may have offended and Can be tried, or testimony furnished which will induce the Judge or Court to Commit them thither.
Applications have been made to me by General Wilkinson, himself and Conjointly with Governor Claiborne, with a Request to Seize Burr, Floyd, Tyler and others within this Jurisdiction and Convey them to the City of Orleans or the United States.  With due defference to the opinions and Requests of these genlmen, I have not Complied.  Orders from the General to private as well as publick Characters Residing in this and the Orleans Territory have been also issu’d to the Same effect and Some of them are yet in force.  These I have and shall Continue to resist as being incompatible with the laws of the United States and of this Territory, the Constitutional rights of the Citizen, and derogatory to the Supreme authority of this Territory, which I trust will always be disposed to Reverence and Respect the Sovereignty of the law, and thereby command Respect.
I am proud nevertheless to have an opportunity to acknowledge to you that So great is my opinion of the patriotism both of the Governor and the General as to believe that these Requests and orders have been predicated on mistaken information, and a false representation of the State of things within this Territory which when United with that, in the Territory and City of Orleans May Completely Justify them, and the Suspending the Civil by the Military authorities, and which Might have Render’d all those Measures extremely proper and Conducive to the publick tranquility and security of the people here, as I hope have been their effects in that Territory.
I will venture to assure you that this Territory is perfectly secure against any influence or attack from Mr. Burr’s Conspiracy, and that such are the attachments of its Citizens to their Government as to afford a Complete Guarantee against attempts of the kind from any quarter.  It is true we may be over-power’d by a Superior force: and I will take the liberty here to express an opinion which I have long entertain’d, that So extensive is our Country; that the people Residing in the extreme parts, and So far from the Source of power Can only be Govern’d Consistantly with the principles of our Constitutions by equal laws and a Just administration of them, Such as tends to Secure their affections and not their fears.
I will now Conclude by Observing that I am aware the opinions if not the Relation of facts which this Communication Contains May form a Contrast with those of my best private and political friends.  Nevertheless Should that be the case, I Shall console myself in having done that, and that, only which my duties compel and my Conscience will approve, to wit, that it is the duty of every publick officer at all times and under any circumstances to afford Correct information and to give Candid opinions to his Government and Superiors in office, Calculating at the same time that prudence will dictate their use and a Spirit of toleration forbid their abuse  I have the honor to be Respectfully yrs.

Robert Williams

